Citation Nr: 1539806	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a sleep disorder as secondary to a service connected disability.    

5.  Entitlement to an initial rating in excess of 50 percent for PTSD. 


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska in July 2009, November 2009, and July 2015.  

In August 2011, the Board remanded the claims for further development.

In January 2013, the Board issued a decision denying the Veteran's claims for service connection of back and knee disorders, while remanding his claims for a psychiatric disorder to include PTSD and a sleep disorder for additional development.  The Board subsequently also denied service connection for an acquired psychiatric disorder to include PTSD and a sleep disorder in a November 2013 decision. 

Both the Board's January 2013 and November 2013 decisions were appealed to the United States Court of Appeals for Veterans Claims (Court) to the extent that the Veteran's claims were denied, and in December 2013 and July 2014, the Court granted Joint Motions for Remand (JMRs) by the Veteran's representative and the VA General Counsel from December 2013 and June 2014.  The Board does note that, to the extent that entitlement to a sleep disorder was denied on a direct basis in November 2013, this single aspect of the Board's prior decisions was left intact.

In December 2014, the issues of entitlement to service connection for a back disorder, a right knee disorder, an acquired psychiatric disorder other than PTSD, and a sleep disorder to include as secondary to a service connected disability were remanded.  

In a May 2015 rating decision, the VA RO granted the issue of entitlement to service connection for PTSD and assigned a 50 percent rating.  The Veteran thereafter perfected an appeal of the rating assigned.   


FINDINGS OF FACT

1.  The Veteran's back disorder was not chronic in service or continuous since service, lumbar spine arthritis was not manifest within one year following discharge, and the evidence fails to establish that the Veteran's current back disorder is causally or etiologically related to his military service.

2.  The Veteran's right knee disorder was not chronic in service or continuous since service, right knee arthritis was not manifest within one year following discharge, and the evidence fails to establish that the Veteran's current right knee disorder is causally or etiologically related to his military service.

3.  The Veteran does not have an acquired psychiatric disorder other than PTSD which has been shown to have begun during service, been aggravated by service, or has otherwise resulted from the Veteran's military service.

4.  The Veteran's sleep disorder was not caused or aggravated by a service connected disability.

5.  The Veteran's PTSD has been shown to cause occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, sleep impairment, and disturbances of motivation; it has not been shown to cause occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment.  



CONCLUSIONS OF LAW

1.  Criteria for service connection for a back disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

2.  Criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  Criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
  
4.  Criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

5.  Criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration were associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  It is noted that the Veteran's representative in his notice of disagreement does include a section entitled "Examination-inadequate" but a plain reading of this section reveals that it is generic, stating only that an adequate examination must be provided, and does not provide any actual allegation that any examination of the Veteran provided was anything but fully adequate.

Of note, the Board remanded the Veteran's claims most recently in December 2014 in order for medical opinions and examinations to be obtained.  These examinations and opinions were obtained in March 2015 and May 2015, and there has been no objection voiced as to any conclusions drawn.  As such, the Board's order was fully complied with, and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

A.  Back Disorder

For historical purposes, the Veteran filed a claim of entitlement to service connection for a back disorder in January 2009.  The claim was denied in a July 2009 rating decision.  The Veteran disagreed with the denial and this appeal ensued.  

The Veteran's November 1969 entrance examination reveals a normal clinical evaluation of the spine.  The Veteran denied back trouble on a report of medical history prepared in conjunction with the examination.  The records do not reveal any complaints, findings, or treatment for a back injury or disability.  At a July 1970 examination, clinical evaluation of the spine was normal and the Veteran again denied back trouble on a report of medical history form prepared in conjunction with the examination.  The Veteran's February 1972 separation examination does not appear to be complete.  However, the Veteran reported that he was in excellent health on the form and on a March 1972 statement of medical condition the Veteran reported that his medical condition had not changed since his February 1972 separation examination.  

Private treatment reports from Goshen General Hospital reflect that the Veteran was involved in a motor vehicle accident in October 1998.  X-rays of the lumbar spine performed at that time revealed mild degenerative changes of the lower lumbar spine.  

Private treatment reports from S. Brestin, M.D., dated in June 1999 reflect that the Veteran was assessed with spondylolytic spondylolisthesis, fifth vertebra with associated back pain and bilateral lower extremity pain following injury.  Dr. Brestin noted that October 1998 x-rays of the lumbar spine revealed a Grade I spondylolytic spondylolisthesis at L5-S1 and mild spur formation at the fourth disc level.

The Veteran underwent a posterior-lateral fusion L5 to the sacrum and complete foraminotomy on the right at L5-Sl and posterior-lateral fusion L5-S1 later in June 1999 at St. Francis Medical Center.  The Veteran was noted to have a final diagnosis of symptomatic spondylolisthesis L5-S1 and a secondary diagnosis of a history of motor vehicle accident precipitating shoulder injury and low back pain.

A September 1999 physical therapy initial evaluation from Grand Island Physical Therapy revealed a diagnosis of status post lumbar fusion, L5 to S1.  The Veteran was noted to have sustained an injury to his low back and left shoulder in a motor vehicle accident in March 1999.  

A computed tomography (CT) myelogram performed at Good Samaritan Hospital in August 2006 revealed spondylolysis and spondylolisthesis at L5-S1 status post lateral fusion and placement of pedicle screws and a posterior rod on the left.  

A January 2007 statement from a private attorney assisting the Veteran with a workman's compensation claim noted in a letter to D. McGowan, M.D., that the Veteran sustained a low back injury at work in December 2005 while moving old car parts.  Dr. McGowan noted a diagnosis of failed back fusion and lumbosacral radiculitis.  

VA treatment records dated in March 2007 reflect a report of a history of a back injury on the job.  In September 2007, the Veteran was noted to have a diagnosis of spondylolisthesis and in September 2008 he was noted to have degenerative joint disease of the spine.  The Veteran underwent physical therapy for radiating back pain thereafter.  

Records from the Social Security Administration (SSA) include duplicate VA and private treatment records.  A Disability Determination and Transmittal dated in October 2009 reflects that the Veteran was granted SSA disability benefits for a primary diagnosis of discogenic and degenerative disorders of the back and a secondary diagnosis of carpal tunnel syndrome effective December 2005.  

At a March 2015 VA examination, the Veteran reported that he developed twinges of low back pain sliding in and out of helicopters in service.  He indicated that he was discouraged from going to sick call.  He noted that his back did not bother him for quite some time until he started having accidents.  He reported a motor vehicle accident in 1976 when he started having low back pain again and a severe back injury in another motor vehicle accident in 1998 with a subsequent spinal fusion.  The Veteran indicated that he continued to have low back pain and then reinjured his back again in a work accident in 2005.  He endorsed severe ongoing low back pain since that time radiating to both legs.  Following a physical examination and review of diagnostic studies, the examiner assessed the Veteran with degenerative disc disease of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's current back disability was the result of service to include entering and exiting helicopters during service.  The examiner indicated that based on the examination and the Veteran's medical records, the Veteran's severe back condition was clearly due to his multiple back injuries sustained after leaving service.  The examiner's rationale was that any back trauma he suffered entering and exiting helicopters in service would not be expected to manifest itself in this manner.  

The Board finds that the competent evidence does not show a relationship between the Veteran's back disorder and his period of active service.  

As an initial matter, the Board has determined that the 38 C.F.R. § 3.303(b) presumptions have not been met.  This is so because following service, the first medical evidence of arthritis did not appear until 1998 (two decades after separation from service), when the Veteran underwent a lumbar spine x-ray which revealed degenerative joint disease. 

As such, there is no medical evidence showing that arthritis was diagnosed either during service or within one year of service.  Likewise, arthritis has not been continuous since service.

Therefore, the 38 C.F.R. § 3.303(b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the back disorder and the Veteran's military service.

Here, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's current back disorder and his period of service.  The principal evidence weighing against the Veteran's claim is the opinion of the VA examiner who reviewed the claims file and relevant medical evidence.  As recounted above, the Board obtained a VA examination to investigate the etiology of the Veteran's back disorder.  Unfortunately, while the VA examiner confirmed that the Veteran did have a diagnosis of degenerative joint disease of the lumbar spine, the examiner provided a well-supported opinion explaining exactly why it was less likely than not that the Veteran's current back disorder was the result of his military service.  In providing the March 2015 opinion, the examiner was fully apprised of the Veteran's military and post-military medical history and provided a complete rationale for the negative opinion.  

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his symptoms of back pain during service.  However, the Veteran is not considered to be competent to offer an opinion concerning the etiology of his back disorder as he does not have the medical expertise necessary to provide such an opinion.  

As noted above, the VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's back disorder.  Based on this conclusion, the evidence is against a finding that the Veteran's back disorder either began during or was otherwise caused by his military service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.  
  
B.  Right Knee Disorder

For historical purposes, the Veteran filed a claim of entitlement to service connection for a right knee disorder in January 2009.  The claim was denied in a July 2009 rating decision.  The Veteran disagreed with the denial and this appeal ensued.  

The Veteran's November 1969 entrance examination reveals a normal clinical evaluation of the lower extremities.  The Veteran denied trick or locked knee on a report of medical history prepared in conjunction with the examination.  The records do not reveal any complaints, findings, or treatment for a knee injury or disability.  At a July 1970 examination, clinical evaluation of the lower extremities was normal and the Veteran again denied trick or locked knee on a report of medical history form prepared in conjunction with the examination.  The Veteran's February 1972 separation examination does not appear to be complete.  However, the Veteran reported that he was in excellent health on the form and on a March 1972 statement of medical condition the Veteran reported that his medical condition had not changed since his February 1972 separation examination.  

A private treatment report from an unknown physician in Ravenna, Nebraska reveals that the Veteran sustained a laceration of the right knee, a fracture of the tibia and fibula, and lacerations of the left hand in June 1976.  He underwent a debridement of the right knee and closed reduction of the right tibia and fibula.  

Private treatment reports from Mid-West Pain Clinic dated in May 2008 reflect a report of right knee pain with popping and future consideration of right knee injections.  

VA treatment records dated in September 2008 reveal a diagnosis of degenerative joint disease of the right knee.  In October 2009, x-rays of the right knee revealed moderate osteoarthritis of the right knee with suspected small knee effusion.   

At a March 2015 VA examination, the Veteran reported that he slid in and out of helicopters while on active duty.  He indicated that he was in a motor vehicle accident in 1976 and an accelerator rod punctured his right knee joint and the wound was opened and gravel was cleaned out.  He also sustained a fracture of the right tibia and fibula at that time.  He reported ongoing right knee pain over the years and daily pain and trouble walking currently.  Following a review of the claims file, relevant medical and diagnostic evidence, and physical examination, the examiner diagnosed the Veteran with right knee joint osteoarthritis.  The examiner opined that it was less likely than not that the Veteran's right knee disability was the result of service to include entering and exiting helicopters during service.  The examiner indicated that it appears that the right knee disability was due to the injury in a motor vehicle accident after discharge.  The examiner's rationale was that any right knee trauma that he would have suffered entering and exiting helicopters in service would not be expected to have progressed in the manner documented in his medical records.  

The Board finds that the competent evidence does not show a relationship between the Veteran's right knee disorder and his period of active service.  

As an initial matter, the Board has determined that the 38 C.F.R. § 3.303(b) presumptions have not been met.  This is so because following service, the first medical evidence of right knee arthritis did not appear until 2008 (many decades after separation from service), when the Veteran underwent x-rays which revealed degenerative joint disease. 

As such, there is no medical evidence showing that arthritis was diagnosed either during service or within one year of service separation.  Likewise, arthritis has not been continuous since service.

Therefore, the 38 C.F.R. § 3.303(b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the right knee disorder and the Veteran's military service.

Here, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's current right knee disorder and his period of service.  The principal evidence weighing against the Veteran's claim is the opinion of the VA examiner who reviewed the claims file and relevant medical evidence.  As recounted above, the Board obtained a VA examination to investigate the etiology of the Veteran's right knee disorder.  Unfortunately, while the VA examiner confirmed that the Veteran did have a diagnosis of degenerative joint disease of the right knee, the examiner provided a well-supported opinion explaining exactly why it was less likely than not that the Veteran's current right knee disorder was the result of his military service.  In providing the March 2015 opinion, the examiner was fully apprised of the Veteran's military and post-military medical history and provided a complete rationale for the negative opinion.  

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his symptoms of right knee pain since service.  However, the Veteran is not considered to be competent to offer an opinion concerning the etiology of his right knee disorder as he does not have the medical expertise necessary to provide such an opinion.  

As noted above, the VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's right knee disorder.  Based on this conclusion, the evidence is against a finding that the Veteran's right knee disorder either began during or was otherwise caused by his military service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.  

C.  Acquired Psychiatric Disorder

For historical purposes, the Veteran filed a claim of entitlement to service connection for a psychiatric disorder (claimed as PTSD and an adjustment disorder) in January 2009.  The claim was denied in a July 2009 rating decision.  The Veteran disagreed with the denial and this appeal ensued.  

The Veteran's November 1969 entrance examination reveals a normal psychiatric evaluation.  The Veteran denied depression or excessive worry on a report of medical history prepared in conjunction with the examination.  The records do not reveal any complaints, findings, or treatment for any psychiatric disorder.  At a July 1970 examination, a psychiatric evaluation was normal and the Veteran again denied depression or excessive worry on a report of medical history form prepared in conjunction with the examination.  The Veteran's February 1972 separation examination does not appear to be complete.  However, the Veteran reported that he was in excellent health on the form and on a March 1972 statement of medical condition the Veteran reported that his medical condition had not changed since his February 1972 separation examination.  

VA treatment reports reflect a past medical history of depression in March 2007.  Treatment reports thereafter also document a diagnosis of depression.  

An April 2009 VA examining clinical psychologist diagnosed the Veteran with PTSD and depression due to an automobile accident post military which appeared to be due to a workers compensation injury.  

An August 2011 VA examining clinical psychologist diagnosed depressive disorder and indicated that the diagnosis was secondary to workers compensation litigation.  The examiner opined that the Veteran's depressive disorder was not caused or aggravated by his military service.  

A February 2013 VA examining clinical psychologist diagnosed depressive disorder and indicated that depressive disorder was due to general medical condition due to numerous post military automobile accidents with resultant medical injuries.  

In March 2013, a second VA clinical psychologist reviewed the claims file and again rendered a diagnosis of depressive disorder and indicated that depressive disorder was based on physical problems related to non-military related events.  

A March 2015 VA examining psychiatrist diagnosed PTSD and depressive disorder.  He indicated that PTSD was related to service but found that depressive disorder was unrelated to PTSD. He indicated that depressive disorder was related to the Veteran's medical conditions, mainly his back conditions from prior automobile accidents.  The examiner indicated that depression was unrelated to his military service.    

As noted earlier, a May2015 rating decision granted service connection for PTSD.

Considering all the evidence of record, the Board has determined that the Veteran does not have an acquired psychiatric disorder other than PTSD related to his active military service.  

The competent medical evidence does not show, or even suggest, a relationship between the Veteran's acquired psychiatric disorder other than PTSD (diagnosed as depression and depressive disorder) and his active service.  The only medical opinions of record found that the Veteran's depression/depressive disorder did not manifest in service and was not caused or aggravated by his military service.    

The Veteran has not submitted any competent evidence which provides a basis for the conclusion that this acquired psychiatric disorder is related to his period of service.  

Hence, the Board finds that the competent evidence of record does not suggest any relationship between the Veteran's acquired psychiatric disorder and his period of service.

To the extent the Veteran believes his acquired psychiatric disorder other than PTSD is related to service, his opinion is not considered competent evidence as he has not been shown to have the relevant medical training or expertise to provide such an opinion.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  

Accordingly, the Board finds that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder other than PTSD began during or was otherwise caused by his military service and the claim is therefore denied.

D.  Sleep Disorder

For historical purposes, the Veteran filed a claim of entitlement to service connection for a sleep disorder in June 2009.  The claim was denied in a November 2009 rating decision.  The Veteran disagreed with the denial and this appeal ensued.  As noted above, as the Board has denied this claim on a direct basis and this decision was not disturbed by the relevant JMR, this decision will only consider service connection on secondary basis.   

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  This includes any increase in disability that is proximately due to or the result of a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was evaluated for excessive daytime sleepiness at Good Samaritan Hospital in October 1997.  He was assessed with probable obstructive sleep apnea.  

VA treatment records dated in October 2000 reflect a report of a history of sleep apnea for which the Veteran was not being treated.  In September 2008, he was evaluated for obstructive sleep apnea and was noted to have a CPAP machine.  He reported that he was not able to tolerate the machine for long periods of time due to drying of the nasal passages.  

An etiological opinion was obtained from a VA physician in May 2015.  The examiner reviewed the claims file and relevant medical evidence.  The examiner noted that there was not a sleep study report to review.  As there was not a sleep study to review, the examiner noted that an actual specific documented diagnosis of sleep apnea was not available.  He noted that the Veteran's treatment providers mentioned sleep apnea as far back as 1999 and he has used a CPAP in the past.  The examiner indicated that there were no other sleep disorders or medications to treat any sleep disorders documented in the treatment records.  He opined that based on a review of the current medical literature from reliable and well known institutions, there was no evidence to support a finding that PTSD was causing or contributing to actual obstruction in the upper airways which would cause sleep apnea.  The examiner indicated that the Veteran has a host of medical comorbidities and risk factors for developing sleep apnea which are noted in his medical records.  The examiner also opined that the current medical literature does not show and there is not any other viable medical evidence to support a true aggravation beyond the natural progression of sleep apnea by PTSD because PTSD does not cause obstructions in the upper airways.    

The Board finds that the competent medical evidence does not show a relationship between the Veteran's sleep apnea and a service connected disability.  

The competent medical evidence does not show, or even suggest, a relationship between the Veteran's sleep apnea and a service connected disability.  The only medical opinion of record found that the Veteran's sleep apnea was not caused or aggravated by service connected PTSD.    

The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his sleep apnea is related to a service connected disability.  

Hence, the Board finds that the competent evidence of record does not suggest any relationship between the Veteran's sleep apnea and a service connected disability.  

To the extent the Veteran believes his sleep apnea is related to a service connected disability, his opinion is not considered competent evidence as he has not been shown to have the relevant medical training or expertise to provide such an opinion.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  

Accordingly, the Board finds that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated by a service connected disability, and the claim is therefore denied.

III.  Increased Rating - PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran filed a claim of entitlement to service connection for PTSD and adjustment disorder in January 2009.  Initially, in a July 2009 rating decision, the claims for service connection for PTSD and adjustment disorder were denied.  Thereafter, in a May 2015 rating decision, a claim for PTSD was granted with rating of 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective March 7, 2015, the date of a VA examination.  However, in a July 2015 rating decision, the effective date assigned was January 30, 2009, the date the Veteran's claim was received.  The Veteran disagreed with the rating assigned and this appeal ensued.  

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

 A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

 A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.   Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

VA treatment reports reflect that in February 2009, the Veteran reported that he had been married and divorced twice and had a daughter with whom his relationship was strained and a son with whom he had a good relationship.  He had a significant other for eighteen years.  He indicated that they lived together and had a good and supportive relationship.  He reported that he sustained a back injury on the job in 2005.  The Veteran endorsed depression and became tearful when discussing his PTSD symptoms.  Psychiatric evaluation revealed that the Veteran had good hygiene and grooming, normal motor behavior, good eye contact, normal and responsive facial expressions, and a cooperative attitude.  His mood was neutral and his affect was appropriate and variable.  His speech was relevant and spontaneous and his thought process was logical and goal-directed.  His thought content was relevant and his insight was fair.  No suicidality or homicidality was noted.  He was assessed with PTSD.  He was assigned a GAF score of 63.  In March 2009, the Veteran reported frequent nightmares about his military experiences.  Clinical evaluation was identical to that reported in February 2009 and a GAF score of 63 was once again assigned.  In April 2009, the same objective findings were noted.  The Veteran was diagnosed with PTSD and assigned a GAF score of 58.  In May 2009, the Veteran reported that his grandchildren were spending a week with him and his wife.  He indicated that his PTSD symptoms fluctuated with his stress levels.  The same objective findings were once again noted and the examiner diagnosed the Veteran with PTSD but failed to assign a GAF score.  In July 2009, the Veteran reported that he was unable to work due to back pain and he was unemployed.  He reported difficulty not having a consistent and structured daily routine.  He reported intrusive thoughts, frequent memories, and flashbacks of Vietnam.  The severity of the Veteran's PTSD symptoms fluctuated day to day and he did better when he stayed busy.  The same objective findings were once again noted and the examiner diagnosed the Veteran with PTSD but failed to assign a GAF score.  

In August 2009, the Veteran reported that he had frequent painful memories of Vietnam.  He indicated that he thought about his military experiences more frequently when he was experiencing stress.  He reported an inability to work due to his physical problems.  The same objective findings were once again noted and the examiner diagnosed the Veteran with PTSD but failed to assign a GAF score.  In November 2009, he reported that he liked to stay busy and he helped out his friends with projects when they asked him.  The same objective findings were once again noted and the examiner diagnosed the Veteran with PTSD but failed to assign a GAF score.  In January 2010, the Veteran reported that his major stressor was that his physical pain prevented him from doing things he enjoys.  He indicated that he tried to stay as active as possible and he helped his elderly father on a regular basis.  The same objective findings were once again noted and the examiner diagnosed the Veteran with PTSD and depression but failed to assign a GAF score.  In September 2010, he reported that things were going well.  He identified no major concerns or stressors.  He expressed frustration at his physical limitations.  The same objective findings were once again noted and the examiner diagnosed the Veteran with PTSD and depression but failed to assign a GAF score.  

At an April 2009 VA psychiatric examination, the Veteran reported low energy and sex drive and feelings of hopelessness and helplessness.  His mood was depressed.  He indicated that he was no longer working due to a worker's compensation injury and that he had very little ability to provide for himself due to this injury.  He indicated that he was currently single and had been married and divorced twice.  He stated that he has two children and two grandchildren.  He reported that his daughter lived in town with her children but he did not see them often.  The Veteran indicated that his hobby was horses and he was a farrier and did a little trimming.  He denied a history of suicide attempts and violence and assaultiveness.  Psychiatric evaluation revealed that he was clean and neatly groomed.  His psychomotor activity was unremarkable and his speech was hesitant.  He was attentive toward the examiner.  His affect was restricted and his mood was anxious.  He was oriented in three spheres.  His thought process and thought content was unremarkable and no delusions were present.  His judgment and insight were intact.  He denied hallucinations and did not exhibit any inappropriate behavior.  He did not have any obsessive or ritualistic behavior and he denied panic attacks.  There were no homicidal or suicidal thoughts and there were no episodes of violence.  He had good impulse control and the ability to maintain minimum personal hygiene.  His remote, recent, and immediate memory was intact.  The examiner assessed the Veteran with PTSD and depression due to an automobile accident post military and a worker's compensation injury.  The examiner assigned a GAF score of 55.  The examiner concluded that there was reduced reliability and productivity due to PTSD symptoms which would equate to moderate problems in productivity.    

At an August 2011 VA psychiatric examination, the examiner indicated that the Veteran did not meet the criteria for PTSD and instead diagnosed depressive disorder secondary to worker's compensation litigation.  The examiner did not assign a GAF score.  The examiner summarized the Veteran's symptoms as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran indicated that he had been married and divorced twice.  He had two grown children and his daughter had two children and he did not see them very much.  He reported that he had been with his girlfriend for twenty-one years.  He noted that he saw his girlfriend's daughter often.  He noted that he had been diagnosed with an immune disease which limited his ability to work as a farrier.  The Veteran reported that most of his peers did not take his phone calls as he asked them to mow his lawn and they "knew he was not doing anything fun."  The Veteran's psychiatric symptoms included depressed mood.  The Veteran also endorsed problems sleeping but indicated that these problems were due to his worker's compensation injury.   

At a February 2013 VA psychiatric examination, the examiner diagnosed depressive disorder due to general medical condition.  The examiner assigned a GAF score of 55.  The examiner summarized the Veteran's symptoms as occupational and social impairment with reduced reliability and productivity.  He reported two marriages and divorces and he indicated that he had a female partner for twenty-three years.  He has two children and two grandchildren.  He noted that his father was ninety-one and lived independently and he spent every day at his father's house cooking and cleaning.  He reported three worker's compensation injuries and could no longer work.  The Veteran endorsed depression.  Psychological testing revealed sleep impairment due to bad dreams or nightmares, intrusive thoughts, images, or memories.  

At a March 2015 VA psychiatric examination, the examiner diagnosed PTSD related to military service and injury in Vietnam and depressive disorder unrelated to PTSD and due to his medical conditions, mainly prior auto accidents.  All symptoms were reported to belong to PTSD.  The examiner did not assign a GAF score.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment with reduced reliability and productivity.  The Veteran reported two marriages and two divorces and indicated that he had a girlfriend for the past twenty-four years.  He was noted to have been disabled due to a back injury while working as a truck driver.  The Veteran endorsed depressed mood, anxiety, suspiciousness, flattened affect, and disturbances of motivation and mood.  He was alert and cooperative with the examiner and was somewhat anxious.  His mood was depressed and his affect was flat.  He denied any suicidal and homicidal ideations.  He was oriented and his memory appeared intact and he had adequate insight and judgment.  The Veteran reported nightmares two to three times per week.  He also endorsed flashbacks and tried to avoid discussion or events that might bring back memories.  

Having reviewed the evidence, the Board concludes that the Veteran's PTSD is most appropriately approximated by the criteria for the 50 percent rating that he is currently rated at, and a higher schedular rating is not warranted during the relevant appeal period at issue.  The findings as reported above are most consistent with occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships. 

Turning first to the GAF scores that were assigned during the period in question, the Veteran was assigned GAF scores ranging from 55 to 63 during the relevant time period at issue.  Scores in this range reflect symptoms from moderate to mild. The Veteran's symptoms for the time period at issue are depressed mood, anxiety, suspiciousness, flattened affect, and disturbances of motivation and mood which are enumerated in the schedular criteria for a 50 percent rating.  A GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned.  In this case, the Veteran's psychiatric symptoms reported during the relevant time period are most consistent with a rating of 50 percent. 

The record reflects that the Veteran has generally functioned adequately with regard to social functioning.  The Board acknowledges the Veteran was married and divorced twice.  However, he was also noted to have been in a relationship for more than twenty years.  His relationship with one of his children was strained but he was close to his son and spent a lot of time helping his elderly father and spent time with his girlfriend's daughter.  A 70 percent rating generally contemplates a situation in which there is an inability to establish and maintain effective relationships.  In this case, the Veteran has maintained his current romantic relationship for a period of more than twenty years, is close to his father and his girlfriend's daughter, and at the very least maintained a relationship with one of his children.  As such, the Board does not believe that the Veteran's social inadaptability at this time was commensurate with an inability to establish or maintain relationships.

Additionally, the Veteran's PTSD symptoms during the period at issue have not consisted of suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or other symptoms approximating such level of disability.  His insight and judgment have also consistently been reported to be intact.  Consequently, the Veteran's PTSD was not shown to cause social impairment with deficiencies in most areas. 

With regard to his occupational functioning, the record reveals that the Veteran stopped working due to worker's compensation injuries.  During the relevant time period at issue, the examiners of record found that the Veteran's PTSD symptomatology resulted in occupational and social impairment with reduced reliability and productivity.  Although the August 2011 VA examiner summarized the Veteran's PTSD symptoms as resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, the Veteran's symptoms noted on examinations during the relevant time period at issue and at the 2011 VA examination simply do not equate to this finding.  As noted, the Veteran's symptoms as reported above are not consistent with suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance, or other symptoms approximating such a level of disability.  Consequently, the Veteran's PTSD was not shown to cause occupational impairment with deficiencies in most areas. 

 In sum, the Veteran's PTSD for the relevant time period at issue is most appropriately rated as 50 percent disabling.  The Court has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the Veteran's PTSD did cause some impairment.  However, this is to be expected as the Veteran was rated at 50 percent for his PTSD.  Were there no impairment, there would be no justification for such a rating.  As described, the PTSD-driven impairment was not shown to be so profound as to cause occupational and social impairment with deficiencies in most areas.  As such, the Veteran's PTSD symptoms do not meet the next higher rating of 70 percent for the relevant time period at issue.  It follows that he also is not shown to demonstrate total occupational and social impairment.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board finds that the schedular evaluation assigned for the time period at issue for the Veteran's service-connected PTSD is adequate in this case.  The Veteran's primary symptoms include depressed mood, anxiety, suspiciousness, flattened affect, and disturbances of motivation and mood which caused some occupational and social impairment.  However, all of these symptoms are contemplated in the schedular rating that is assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disability at issue.  Moreover, the schedular rating criteria and case law direct that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning.  As such, the assigned schedular evaluation is adequate.  Therefore, a referral for extraschedular consideration is not warranted.

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a back disorder is denied. 

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.  

Entitlement to service connection for a sleep disorder as secondary to a service connected disability is denied.    

Entitlement to an initial rating in excess of 50 percent for PTSD is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


